Cobb, P. J.
1. There were no errors of law complained of. The questions as to the negligence of the defendant and the diligence of the plaintiff were peculiarly for the jury. The evidence made a case which was at. best close and doubtful. The amount of the verdict indicates that the jury treated the case as one in which an apportionment of damages was proper. As the finding of the'jury has been approved by the trial judge, this court will not control his discretion in overruling the motion for a. new trial.

Judgment affirmed.


All the Justices concur.